CHIEF JUSTICE BENNETT
delivered the opinion of the court.
The appellant was convicted of the crime of malicious cutting with intent to kill.
The indictment accuses the appellant “ of the offense-of cutting John Reffit with intent to kill him, committed in manner.as follows: The said Wm. Shouse did unlawfully, willfully and feloniously cut, thrust and stab John Reffit with a knife, from which cutting and stabbing said Reffit did not die.”
It is contended that it is not sufficiently charged that the appellant cut Reffit with intent to kill him. The 124th section of the Criminal Code provides: “ The indictment must be direct and certain as regards — . . . 2. The offense charged. ... 4. The particular circumstances of the offense charged, if they be necessary to constitute-a complete offense.”
The indictment charges that the appellant cut John Reffit with intent to kill him, committed as follows, to-wit: The appellant did said cutting unlawfully, willfully and feloniously, from which Reffit did not die. It will be seen that the indictment is direct and positive as-to the offense charged and the person upon whom it was-committed, and that it was done with intent to kill him. It then gives the particular circumstances of the offense charged so as to make it a case of-malicious cutting. It *623seems to us that the positive and direct charge that the appellant cut Reffit with intent to kill him having been once made, it was not necessary to repeat the same statement in giving the particular circumstances of the offense, for the Criminal Code expressly declares that the acts constituting the offense shall only be made in ordinary and concise language. The indictment charges a statutory offense.
The judgment is affirmed.